Case 3:15-cv-01857-SI   Document 409-19   Filed 10/15/20   Page 1 of 4




       75,$/
Case 3:15-cv-01857-SI   Document 409-19   Filed 10/15/20   Page 2 of 4




                                                                         3:15-cv-01857


                                47-1
                                                                            47
Case 3:15-cv-01857-SI   Document 409-19   Filed 10/15/20   Page 3 of 4




                                47-2
Case 3:15-cv-01857-SI   Document 409-19   Filed 10/15/20   Page 4 of 4




                                47-3
